Citation Nr: 1009826	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  05-38 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder, to include degenerative osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel






INTRODUCTION

The Veteran had honorable active service from September 1974 
to May 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which declined to reopen a 
previously denied claim of entitlement to service connection 
for a right shoulder disorder.  A timely appeal was noted 
from that decision.  

In a decision dated October 2008, the Board reopened the 
claim and remanded the merits to the RO (via the Appeals 
Management Center (AMC)) for further evidentiary development.  
After completion of the requested development, the case is 
back before the Board for further appellate action.


FINDING OF FACT

A preponderance of the evidence is against a finding that a 
right shoulder disorder had its onset, increased in severity, 
or is otherwise related to the Veteran's period of honorable 
active service, nor did degenerative osteoarthritis manifest 
to a compensable degree within 1 year of the Veteran's 
discharge from active service.  


CONCLUSION OF LAW

A right shoulder disorder, to include degenerative 
osteoarthritis, was not incurred or aggravated in service, 
nor may it be so presumed.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated October 2004, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
Veteran of: information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  In 
March 2006, the Veteran was notified of the way initial 
disability ratings and effective dates are established. 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available post-service treatment records 
have been secured.  The Veteran has been medically evaluated 
in conjunction with his claim. 

The March 2008 examination report did not discuss the finding 
of degenerative osteoarthritis in the right shoulder, which 
was not diagnosed until June 2008, two months after the 
examination was conducted.  However, X-ray studies dated in 
September 2001, November 2003, and January 2005 were all 
negative for findings of arthritis.  In fact, arthritis did 
not manifest until after a significant post-service injury to 
the rotator cuff was diagnosed in 2004.  Because of the 
length of time between the in-service reports of shoulder 
pain and the eventual diagnosis of arthritis, as well as the 
significant intervening injury, relating degenerative 
osteoarthritis to service would certainly be speculative, and 
a remand to consider the June 2008 diagnosis of 
osteoarthritis is unnecessary.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  The Board 
is satisfied that the duties to notify and assist have been 
met.

Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

If arthritis becomes manifest to a degree of 10 percent 
within one year from the date of termination of service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption does not apply in the present case, as arthritis 
did not manifest until June 2008, many years after discharge.

Analysis

The Veteran's right shoulder pain has been variously 
characterized as tendonitis, adhesive capsulitis, a rotator 
cuff tear, and, most recently, degenerative osteoarthritis.  
The Veteran attributes his current right shoulder pathology 
to service, pointing to service treatment records documenting 
treatment for right shoulder pain.  He further asserts that 
he has had continuous right shoulder pain since his discharge 
from active service.  

Service treatment records document right shoulder pain and 
swelling in February 1976.  In July 1979, the Veteran 
complained of sharp pain upon making a throwing motion.  A 
full range of motion of the shoulder joint was noted, 
although slight crepitus was present.  The assessment was 
"probable bursitis/tendonitis."  Crepitus was also noted in 
May 1980.  In June 1980, it was noted that there were "still 
no physical findings" related to the Veteran's right 
shoulder, despite the reports of pain.  Shoulder pain was not 
reported upon examination for drill sergeant school in 
December 1981 or on a periodic examination dated April 1989.  
Service treatment records reflect osteoarthritis was 
suspected by a clinician in October 1990, but an actual 
diagnosis was not made.  On discharge examination in December 
1990, the Veteran reported a history of a painful right 
shoulder on his Report of Medical History, but denied "any 
current problems" in a review of systems with the examiner, 
and a normal musculoskeletal evaluation was noted on his 
discharge examination report.    

There is no post service evidence of clinical treatment for 
right shoulder pathology until May 2001, when tendonitis was 
diagnosed.  At that time, the Veteran reported "right 
shoulder pain since 1979." 

On VA examination in September 2001, the service treatment 
records referring to right shoulder pain were noted, as were 
the Veteran's reports of a continuity of symptomatology since 
service.  X-ray studies of the right shoulder "revealed no 
bone or joint abnormality."  The diagnosis was chronic right 
shoulder pain with minimal functional loss due to pain.  No 
formal diagnosis was made, and no possible etiology was 
discussed.  

A November 2003 X-ray study also found no bone or joint 
abnormalities in the right shoulder.  Adhesive capsulitis of 
the right shoulder was noted in a March 2004 clinical record, 
but the basis for that finding is unclear, and there is no 
further mention of that diagnosis in the record.  An MRI 
conducted in April 2004 found a "complex tear of the 
supraspinatus tendon" and a "partial tear of the superior 
one-third of the subscapularis tendon." 

In November 2004, an opinion was received from Dr. N., a 
private physician, who stated that he had reviewed the 
Veteran's service treatment records dated from December 1978 
to June 1985, and found that "the current complaints ... [are] 
very likely to be related to the complaints shown in the 
medical records."  There is no indication as to which 
"complaints" the opinion refers.  

On VA examination in January 2005, the Veteran gave a history 
of right shoulder injuries in service and a post-service 
diagnosis of a rotator cuff tear.  Some pain and limitation 
of motion upon range of motion testing was observed; however, 
X-ray studies showed a normal right shoulder.  The diagnosis 
was "old right shoulder trauma with residuals of chronic 
right shoulder strain with minimal functional loss due to 
pain ... and pain for all ranges of motion with repetitive 
use."  

In a May 2005 clinical note, the Veteran reported bilateral 
knee, hand and shoulder pain.  Crepitus of the shoulder was 
noted with active range of motion in normal limits.  The 
impression was "osteoarthritis of multiple joints," but 
there are no X-ray studies accompanying the note, and it is 
unclear to which joints the note refers.  

The Veteran received a VA orthopedic examination in March 
2008.  The claims folder was reviewed.  On physical 
examination, tenderness around the shoulder joint without 
objective signs of inflammation was observed.  Pain and 
limitation of motion was noted on range of motion testing.  
The examiner noted that the "mild" physical findings during 
service contrasted with the "very significant" findings on 
the April 2004 MRI report.  In the examiner's view, it was 
"clinically difficult to think that these findings [of a 
torn rotator cuff] would have been present when [the Veteran] 
was treated in service with only minimal physical findings."  
The examiner concluded that he could not reach a conclusion 
as to the etiology of the Veteran's right shoulder disorder 
without resort to speculation.  

Degenerative osteoarthritis of the right shoulder was 
diagnosed via X-ray in June 2008.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

With the above criteria in mind, the Board accords greater 
probative weight to the March 2008 VA examination report.  
The examiner reviewed the entire record and cited to that 
record in coming to his conclusion.  He is a medical doctor 
with the necessary expertise to comment on the etiology of a 
right shoulder disorder.  Although the examiner ultimately 
found that he could not reach a conclusion without resort to 
speculation, he commented that it was "clinically 
difficult" to see how the current "very significant" 
shoulder pathology, i.e. a rotator cuff tear, could have been 
present in service with only "very minimal" physical 
findings.  The Board finds that the tenor of his opinion is 
that current right shoulder pathology is "less likely than 
not" related to any inservice shoulder problems.  In 
essence, the minimal manifestations in service are not easily 
related to current serious disability.  

The September 2001 examination report offers no opinion as to 
the nature and etiology of the Veteran's right shoulder 
disorder.  It refers only to "pain," which is not a 
diagnosis upon which service connection can be granted.  See 
Sanchez- Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez- Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
The private etiology opinion offered in November 2004 not 
only fails to make a diagnosis, but it does not even identify 
the disorder to which the physician refers.  It is also 
unclear whether that physician examined the post-service 
treatment records or conducted a physical examination of the 
Veteran.  Thus, these opinions are of minimal probative 
value.  

The probative value of the January 2005 VA examination report 
is also outweighed by the March 2008 findings.  The January 
2005 report makes reference to an "old right shoulder 
trauma" in reaching a diagnosis of chronic right shoulder 
strain, but it is unclear whether the reference to old trauma 
refers to the in-service shoulder pain or the torn rotator 
cuff, which was diagnosed many years after the Veteran's 
discharge from service.  In contrast, even though a formal 
conclusion was not reached, the March 2008 examination report 
is based on a thorough review of the record and offers 
support for the finding that it was "clinically difficult" 
to see how the Veteran's current right shoulder pathology 
could be related to his in-service complaints of shoulder 
pain.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 
(2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) 
("[A] medical opinion ... must support its conclusion with an 
analysis that the Board can consider and weigh against 
contrary opinions").

The Veteran has consistently maintained that his right 
shoulder disorder had its onset during service and that he 
has experienced a continuity of symptomatology since service.  
Thus, in adjudicating this claim, the Board must also assess 
the competence and credibility of the lay evidence presented 
by the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 
(2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 
467-69 (1994), emphasized that lay testimony is competent if 
it is limited to matters that the witness has actually 
observed and is within the realm of the witnesses personal 
knowledge; see also 38 C.F.R. § 3.159(a)(2) (noting competent 
lay evidence means any evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

The Veteran is competent to attest to his observations of 
right shoulder pain.  Layno; 38 C.F.R. § 3.159(a)(2).  
However, he is not competent to diagnose the cause of the 
pain, or render an opinion as to the cause or etiology of the 
pain, because he does not have the requisite medical 
expertise.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 
(1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

On review, the Board finds that the Veteran's allegations of 
in-service incurrence and a continuity of symptomatology from 
service are not consistent with the remaining evidence of 
record.  There are references to right shoulder problems in 
service, and the Veteran reported a history of a painful 
right shoulder disorder on his Report of Medical History.  
However, a musculoskeletal examination conducted upon 
discharge showed no abnormalities, and the Veteran denied 
having right shoulder pain at that time.  Thus, the report of 
a "history" of painful shoulder is outweighed by the 
findings of no shoulder disability or symptomatology on the 
Veteran's discharge examination.  

Furthermore, there is no evidence of post-service clinical 
treatment for such symptoms until May 2001, over 10 years 
after his discharge, and just after filing a claim for 
service connection for a right shoulder disorder in April 
2001.  The Veteran filed a claim for service connection for 
arthritis in the knees, bilateral hearing loss, and a 
"broken [right] elbow" in December 1990, right after his 
discharge from active service, and did not mention a right 
shoulder disorder.  The Board does not find it likely that 
the right shoulder pain in service resulted in chronic 
pathology, but went unnoticed on the separation examination, 
with no recorded treatment for almost 10 years, and was not 
mentioned in December 1990 when the Veteran was aware of the 
compensation program and was actively seeking benefits for 
other disabilities.  After weighing the lay and medical 
evidence, the Board finds that the lay evidence as to in-
service incurrence and continuity of symptomatology is less 
convincing than the objective medical evidence of record and 
is therefore of limited probative value here.

The Board is charged with weighing the positive and negative 
evidence, resolving doubt in the Veteran's favor when the 
evidence is in equipoise.  Considering the overall evidence, 
including the service treatment records, post-service 
treatment records, medical opinions and lay evidence, the 
Board finds that the negative evidence is more persuasive and 
of greater probative value.  

In conclusion, a preponderance of the evidence is against a 
finding that the Veteran has a right shoulder disorder, to 
include degenerative osteoarthritis, that is causally related 
to active service.  Thus, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a right shoulder 
disorder, to include degenerative osteoarthritis, is denied. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


